Citation Nr: 0621664	
Decision Date: 07/24/06    Archive Date: 08/10/06

DOCKET NO.  02-16 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

1.  Entitlement to an effective date earlier than September 
22, 2003 for the grant of a 30 percent rating for eczema.  

2.  Entitlement to a rating in excess of 10 percent for dry 
eye induced blepharospasm of the left eye lid.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

N. McElwain, Associate Counsel


INTRODUCTION

The veteran had active service from September 1984 to October 
1987 and September 1990 to March 1991. 

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of May 2002 and March 2004 
by the Department of Veterans Affairs (VA) Montgomery, 
Alabama Regional Office (RO).


FINDINGS OF FACT

1.  A formal claim for an increased rating for eczema was 
filed on September 22, 2003, and there is no evidence showing 
entitlement to an increased rating prior to this date.

2.  A transcript of the December 2005 Board hearing reflects 
that the veteran withdrew his appeal claiming increased 
rating for dry eye induced blepharospasm of the left eyelid.


CONCLUSIONS OF LAW

1.  The criteria for the award of an effective date prior to 
September 22, 2003, for a 30 percent rating for eczema, are 
not met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 
(2005).

2.  The criteria for withdrawal of a Substantive Appeal by 
the appellant with respect to the issue of increased rating 
for dry eye induced blepharospasm of the left eyelid are met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 
20.202, 20.204 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In October 2003, the agency of original jurisdiction (AOJ) 
sent a letter to the veteran providing the notice required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) for the 
initial claim for increased rating.  An increased rating was 
granted, and the veteran subsequently disagreed with the 
effective date of the increase.  The veteran was provided 
notice of the effective date regulations in the September 
2004 Statement of the Case.  The claim was subsequently 
readjudicated in June 2005, without taint from any prior 
decisions.  Consequently, no prejudice resulted from the 
timing of the notice.  The VA has also done everything 
reasonably possible to assist the veteran with respect to his 
claim for benefits, such as obtaining medical records, 
providing hearings, and providing a VA examination.  The 
veteran does not allege the existence of any outstanding 
relevant evidence.  Consequently, the duties to notify and 
assist have been met.  

Eczema

Effective dates for increases in compensation are assigned in 
accordance with 38 C.F.R. § 3.400(o) (implementing 38 
U.S.C.A. § 5110(a), (b)(2)).  Pursuant to that regulation, 
the effective date of an increase in compensation shall be 
the date of receipt of claim or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(o)(1).  An exception 
to that rule applies, however, under circumstances where 
evidence demonstrates that a factually ascertainable increase 
in disability occurred within the one-year period preceding 
the date of receipt of a claim for increased compensation.  
In that regard, the law provides that the effective date of 
the award "shall be the earliest date as of which it is 
ascertainable that an increase in disability had occurred, if 
application is received within one year from such date, 
otherwise the date of receipt of the claim."  38 U.S.C.A. § 
5110 (b)(2); see also 38 C.F.R. § 3.400(o)(2).

Generally then, to determine an appropriate effective date 
for an increased rating, the Board must determine when a 
claim for an increased rating was received and, if possible, 
when the increase in disability actually occurred.  38 C.F.R. 
§§ 3.155, 3.400(o)(2).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a) 
(West 2002); 38 C.F.R. § 3.151 (2004).  Additionally, 38 
C.F.R. § 3.155(a) provides that any communication or action 
from a claimant, indicating an intent to apply for one or 
more benefits under the laws administered by the VA, may be 
considered an informal claim.  Such informal claims must 
identify the benefit sought.  Upon receipt of an informal 
claim, if a formal claim has not been filed, an application 
form will be forwarded to the claimant for execution.  If 
received within one year from the date it was sent to the 
claimant, it will be considered filed as of the date of 
receipt of the informal claim.

In this case, a formal claim for an increased rating for 
eczema was filed on September 22, 2003.  The record contains 
no evidence of either an informal claim dating prior to 
September 2003, or any treatment records for eczema dating 
from September 2002 forward.  Additionally, although 
subsequent to filing this claim the veteran submitted 
treatment records indicating complaints of "rash" and 
"dermatological problems" dating in October 2000 and March 
2002 respectively, these records are not indicative of an 
increase in his eczema.  Consequently, an effective date 
earlier than September 22, 2003 is not warranted.  

Dry Eye Induced Blepharospasm

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2005).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2005).

At the December 2005 hearing, the veteran withdrew his appeal 
with respect to the issue of entitlement to an increased 
rating for dry eye induced blepharospasm of the left eyelid.  
That withdrawal was reduced to writing in the hearing 
transcript.  Hence, there remain no allegations of errors of 
fact or law for appellate consideration with respect to this 
issue.  Accordingly, the Board does not have jurisdiction to 
review the appeal with respect to this issue.


ORDER

Entitlement to an effective date prior to September 22, 2003, 
for a 30 percent rating for eczema is denied.  

The appeal with respect to the issue of entitlement to an 
increased rating for dry eye induced blepharospasm of the 
left eyelid is dismissed.  



____________________________________________
MARK GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


